Citation Nr: 1136384	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected post-operative reduction of a mandibular fracture ("mandibular fracture").

2.  Entitlement to an initial compensable evaluation for the service-connected left knee patellofemoral syndrome (PFS).

3.  Entitlement to service connection for cervical strain.

4.  Entitlement to service connection for a front top tooth condition.

5.  Entitlement to service connection for a bilateral eye condition.

6.  Entitlement to service connection for a left side condition.

7.  Entitlement to service connection for a nose injury.

8.  Entitlement to service connection for a scar of the left temple.

9.  Entitlement to service connection for left shoulder strain.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for a low back condition.

13.  Entitlement to service connection for right knee PFS.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the VA RO in Winston-Salem, North Carolina.    

The Veteran presented testimony before the Board in June 2010.  The transcript has been associated with the claims file.

The claims pertaining to PTSD, right knee PFS, and a low back condition are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  At no time during the period of the appeal has the service-connected mandibular fracture been productive of moderate displacement of the mandible, loss of the mandible, nonunion of the mandible, or limited motion of the temporomandibular articulation.

3.  At no time during the period of the appeal has the service-connected left knee PFS been productive of limitation of flexion to 45 degrees; there is no evidence of arthritis of the left knee, limitation of extension or moderate recurrent instability or subluxation. 

4.  The Veteran currently is not shown to have a neck condition due to an injury or other event of his active service.  

5.  On June 1, 2010, at hearing before the Board and prior to the promulgation of a decision in the appeals, the Veteran withdrew his claims of entitlement to service connection for a front top tooth condition, a bilateral eye condition, a left side condition, a nose injury, a scar of the left temple, left shoulder strain, and headaches.
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable evaluation for the service-connected mandibular fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.149 including Diagnostic Codes 9900-9905 (2011).

2.  The criteria for an initial evaluation for the service-connected left knee PFS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2011).  

3.  The Veteran does not have a neck condition due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  The criteria for withdrawal of the claims of entitlement to service connection for a front top tooth condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of the claims of entitlement to service connection for a bilateral eye condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of the claims of entitlement to service connection for a left side condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal of the claims of entitlement to service connection for a nose injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

8.  The criteria for withdrawal of the claims of entitlement to service connection for a scar of the left temple have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

9.  The criteria for withdrawal of the claims of entitlement to service connection for left shoulder strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

10.  The criteria for withdrawal of the claims of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claims pertaining to the mandible fracture and left knee arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claims for service connection in correspondence sent to the Veteran in November 2005 and December 2005.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Notice pursuant to the Dingess decision was sent in March 2006.  The claims were last readjudicated in the November 2007 statement of the case (SOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment and personnel records, post-service medical records, reports of VA examination, and the transcript from the June 2010 Board hearing.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Increased Rating Claims

General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Mandibular Fracture

Historically, service connection was awarded in a December 2006 rating decision.  An initial noncompensable evaluation was assigned effective in December 2004.  

In initiating the instant appeal, the Veteran disagreed with the initial rating.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

The Veteran's mandibular fracture has been rated by analogy.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The mandibular fracture has been assigned a zero percent evaluation under 38 C.F.R. § 4.149, Diagnostic Code 9904.    

Under this code section, malunion of the mandible is rated as follows: zero percent,  slight displacement; 10 percent, moderate displacement; and 20 percent, severe displacement of the mandible.  38 C.F.R. § 4.149.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's service-connected mandibular fracture warrants no higher than the currently assigned noncompensable evaluation for the period of the appeal.   38 C.F.R. §§ 4.3, 4.7.  

In this regard, service treatment records show the Veteran sustained a left parasymphyseal mandible fracture in November 2004.  An open reduction internal fixation (ORIF) was performed.  Records from Murfreesboro Primary Care note the Veteran was unable to open his mouth in November 2004 as the jaw was wired; however, he was able to speak better shortly thereafter in December 2004.  He continued to complain of jaw pain in April and May 2005.

The Veteran sought chiropractic treatment for right side jaw pain and stiffness in April and May 2005.  VA outpatient treatment records dated in 2005, 2006, and 2007 were negative for complaints or treatment referable to the jaw. 

Upon VA examination in January 2006, the examiner noted the Veteran's mandible was fractured at the midline during service.  A screw retained splint was surgically implanted in the chin and the mandible was immobilized for six weeks. The Veteran currently complained of jaw pain, popping, and difficulty eating.  He further informed the examiner that his jaw locked occasionally and he could not open his mouth very wide.  

Physical examination showed the screw retained splint in the midline of the mandible.  Examination of the maxilla was within normal limits.  Examination of the ramus and palates was normal.  Examination of the temporomandibular (TMJ) articulation revealed the inter-incisal motion was more than 40 millimeters.  There was a range of right and left lateral excursion of more than 4 millimeters.  Loss of teeth noted was due to serial extraction of third molars. There was no evidence of crepitus or popping on physical examination.  

The Veteran had good mandibular mobility without any apparent pain.  The prior surgical site appeared healed and panoramic x-rays were within normal limits.  The examiner concluded there was no evidence of TMJ problems.  The examiner indicated there were no objective manifestations of any actual pathology.

The evidence shows that the Veteran had good motion of the jaw and good masticatory function.  No other symptoms associated with the jaw were noted.  In sum, based on the evidence delineated above, a compensable evaluation, to include "staged" ratings, is not warranted for any period of the initial rating because the evidence does not show symptomatology consistent with moderate displacement of the mandible.  38 C.F.R. § 4.149; See Fenderson, 12 Vet. App. at 126.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The Board has considered other analogous criteria, but finds none that would avail the Veteran of a higher rating.  Notably, there has been no evidence of loss of the mandible (Diagnostic Code 9902), nonunion of the mandible (Diagnostic Code 9903), or limited motion of the temporomandibular articulation (Diagnostic Code 9905).  38 C.F.R. § 4.149.

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Knee

Historically, service connection was awarded in a December 2006 rating decision.  An initial noncompensable evaluation was assigned effective in December 2004.  

In initiating the instant appeal, the Veteran disagreed with the initial rating.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

At the outset, the Board notes the Veteran's service connected left knee PFS has been rated by analogy and assigned a noncompensable rating under Diagnostic Code 5260, for limitation of flexion of the leg.  38 C.F.R. §§ 4.20, 4.71a.  In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the left knee is evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the left knee disability does not warrant an initial compensable evaluation under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 

In rating the Veteran's left knee disability, the Board notes that there has been no radiographic evidence of arthritis of the left knee and thus, assignment of a higher rating under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings, is not warranted.   

The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that flexion was full (140 degrees) upon VA examination in January 2006.  Range of motion was not additionally limited following repetitive use.  This does not meet the criteria established for a 10 percent rating under Diagnostic Code 5260, which would require flexion limited to 45 degrees. 

Extension was also full upon VA examination in 2006, which does not meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for a compensable rating for limited flexion or an additional separate rating for the left knee disability based on actual limitation of extension.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, despite subjective complaints of pain, range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.    38 C.F.R. § 4.71a.  

While the Veteran testified in 2010 that he had pain in his knee and his activities were limited, to include playing with his son, his testimony is contradicted by his own account, i.e. reports to the VA examiner in 2006 that he had no particular treatment for his knee other than Motrin and that the condition had never been incapacitating for him.  Further, VA treatment records dated between 2005 and 2007 were negative for complaints or treatment referable to the knees, as were private treatment records.  

The medical records are more probative because they were generated with a view towards ascertaining the Veteran's then state of physical fitness, and were akin to a statement of diagnosis and treatment and were of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also "Lily's: An Introduction to the Law of Evidence," 2nd E. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physician's for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Turning next to disability due to instability, the Board finds that the medical records are negative for instability of the left knee.  There has been no currently demonstrated instability or subluxation of the left knee.  Accordingly, there is no basis for providing a compensable evaluation based on instability under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's left knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the left knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that an initial compensable rating is not warranted under Diagnostic Code 5260 for limitation of flexion of the left knee.  A separate rating is also not warranted for limitation of extension for the Veteran's left knee disability, as the criteria for even a noncompensable evaluation have not been met.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57. 

Extraschedular Evaluation

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected conditions are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

In this case, the service-connected mandibular fracture and left knee PFS have not caused frequent periods of hospitalization.  There is no indicated that the Veteran is unemployed.  Even so, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board has found that the rating criteria used to evaluate the Veteran's service-connected conditions reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
II.  Service Connection Claim

Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Neck Condition

The Veteran contends that he is entitled to service connection for a neck condition.  Specifically, he testified that during service he woke up one morning with a cramp in his neck and was unable to turn.  He maintains that he has had neck pain since service. 

After careful consideration of all procurable and assembled data, the Board finds that service connection for a neck condition is not warranted.  

In this regard, private treatment records dated in October 2002, during the Veteran's service, show he complained of neck pain.  He indicated that he heard a pop in his neck in the morning.  He was diagnosed with a neck spasm.  

Service treatment records show the Veteran was treated for a neck cramp in April 2004, which he noticed while brushing his hair.  There were no radicular symptoms.  The medical provider found the neck to be asymptomatic.  The Veteran was diagnosed with neck strain, prescribed Motrin and rest, and limited duty for four days.  

The mere fact the Veteran was treated for neck strain in service is not enough to establish that a chronic neck condition occurred.  38 C.F.R. § 3.303(b).  Notably, a neck condition was not diagnosed upon separation examination in September 2004.

After service, a chronic neck condition has not been diagnosed.  VA outpatient treatment records and the January 2006 report of VA examination were negative for a neck condition.  Notably, the VA examiner found that the neck examination was normal and that cervical strain had resolved without sequelae.

At this juncture, the Board would note that, in March 2005, after his discharge from service, the Veteran was again in a motor vehicle accident.  He was rear-ended and complained of neck pain.  A computerized tomography (CT) of the neck was negative.  The Veteran was simply diagnosed with pain.  He sought chiropractic treatment for neck pain in 2005 as well.  A neck condition was not however, diagnosed then or later upon VA examination in 2006. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claim for a neck condition.  38 C.F.R. § 3.303.

As there is no currently diagnosed neck condition, service connection is clearly not warranted.  Id.  

The Board is cognizant that the Veteran maintains that he suffers from neck pain and that the Veteran is competent to report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the issue of whether the Veteran's symptoms of neck pain constitute a diagnosed disability must be determined by the competent evidence of record.  The Veteran has not been shown to have the requisite medical training or knowledge to provide a competent opinion as to diagnosis in this case, where such a diagnosis is not observable by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the medical evidence is more probative in this case on the question of diagnosis.

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    

III.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the claims of entitlement to service connection for a front top tooth condition, a bilateral eye condition, a left side condition, a nose injury, a scar of the left temple, left shoulder strain, and headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to an initial compensable evaluation for the service-connected mandibular fracture is denied.

Entitlement to an initial compensable evaluation for the service-connected left knee PFS is denied.

Entitlement to service connection for cervical strain is denied.

Entitlement to service connection for a front top tooth condition is dismissed.

Entitlement to service connection for a bilateral eye condition is dismissed.

Entitlement to service connection for a left side condition is dismissed.

Entitlement to service connection for a nose injury is dismissed.

Entitlement to service connection for a scar of the left temple is dismissed.

Entitlement to service connection for left shoulder strain is dismissed.

Entitlement to service connection for headaches is dismissed.


REMAND

The Veteran contends that he is entitled to service connection for PTSD, a low back condition, and right knee PFS.  A determination has been made that additional development is required prior to appellate disposition of the claims.


With regard to the claim for PTSD, establishing service connection requires the following:  (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran essentially contends that he has PTSD as the result of traumatic events that occurred while he was on active duty service, to include the following: being detached from his unit and attached to another unit, not knowing any of his fellow marines; having to constantly run into the bunker for cover to protect himself from incoming fire; transporting supplies with a two man team instead of a three man team (one individual on team died when a trailer fell on him while seeking shade); being in sand storms while vehicles were passing and not being able to see anything, causing fear of coming under enemy fire; a patriot missile landing one mile from his camp; having a close friend injured and forced to return to combat, causing fear this would happen to him; seeing dead bodies on the side of the road, which were being eaten by stray dogs; receiving incoming fire while leading a convoy and at times, not being authorized to return fire; having Iraqi children approach convoy and not knowing if they were carrying guns or bombs; having to wear nuclear gear when the threat level was raised to Mach 1; and being a convoy commander, which caused stress, as many lives were in his hands.  

The stressors delineated above were compiled from statements of the Veteran to VA treatment providers in January 2006 and testimony of the Veteran before the Board in June 2010.  The Veteran's service personnel records show he served in Kuwait in support of Operations Enduring Freedom and Iraqi Freedom from January 2003 to March 2003.  His military occupational specialty (MOS) was as a motor vehicle operator.  He was awarded the Global War on Terrorism Service medal, the Global War on Terrorism Expeditionary Medal, Presidential Unit Citation, and the Navy and Marine Corps Overseas Service Ribbon.  VA outpatient treatment records and a January 2006 QTC examination contain diagnoses of PTSD and depressive disorder.   
To date the Veteran's stressors remain unverified.  Upon Remand, a formal request should be made to the United States Army and Joint Services Records Research Center (JSRRC) to assist in verifying the reported in-service stressors.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Finally, even assuming a stressor is verified by JSRRC, there is some question (as discussed above) as to whether there is a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), and as to the sufficiency of the stressor upon which a PTSD diagnosis can be based.  Therefore, the Veteran should be afforded a VA examination and the examiner should be asked whether the Veteran has an acquired psychiatric disability, including PTSD, due to a verified stressor.  

With regard to the claims for right knee PFS and a low back condition, the Board finds that Remand for VA examination is necessary prior to further appellate review.  

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  

The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and, indication that the current disability may be associated with service or with another service-connected disability.  McClendon at 81.  

The RO, or the Board, tests for those criteria and then decides if there is sufficient competent credible medical evidence of record to decide the claim. 38 C.F.R. § 3.159(c).  

The Court cautioned in McClendon that an "absence of actual evidence is not substantive 'negative evidence.'"  It further noted that an indication that a current disability "may" be associated with service is a low threshold.  

The Veteran reports injuring his back in a motor vehicle accident during service.  He contends that the right knee PFS is secondary to strain caused by an altered gait from his left knee condition. 

The service treatment records confirm that the Veteran was treated in service for low back pain in connection with a motor vehicle accident.  The Veteran was hit from behind.  He was diagnosed with muscle strain.  Service connection is currently in effect for left knee PFS.  

Post-service, the Veteran has been diagnosed with right knee PFS and degenerative changes of the mid thoracic spine.  The Veteran testified that his back pain has continued since service.  The Veteran further testified that his left knee caused strain on his right knee, resulting in the current PFS diagnosis.  

The Veteran was afforded a VA examination in January 2006 in connection with the right knee claim; however, while a diagnosis was rendered, an etiology opinion was not rendered, to include whether the condition was secondary to the left knee PFS.  The Veteran was not afforded a VA examination with regard to the claim for his back.   

In light of the Veteran's continued complaints referable to his back and right knee, as well as the current findings, and some question as to whether the claimed disabilities are related to the Veteran's military service and/or a service-connected condition, a Remand for VA examination is necessary.  38 U.S.C.A. § 5103A; McClendon, supra.   

Finally, ongoing VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Upon Remand, the AMC/RO should ensure that all due process requirements are met.  The AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA medical records pertinent to the issues.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  The Veteran should be provided another opportunity to itemize and provide specific information regarding the stressor events he alleges occurred in service: being detached from his unit and attached to another unit, not knowing any of his fellow Marines; having to constantly run into the bunker for cover to protect himself from incoming fire; transporting supplies with a two man team instead of a three man team (one individual on team died when a trailer fell on him while seeking shade); being in sand storms while vehicles were passing and not being able to see anything, causing fear of coming under enemy fire; a patriot missile landing one mile from his camp; having a close friend injured and forced to return to combat, causing fear this would happen to him; seeing dead bodies on the side of the road, which were being eaten by stray dogs; receiving incoming fire while leading a convoy and at times, not being authorized to return fire; having Iraqi children approach convoy and not knowing if they were carrying guns or bombs; having to wear nuclear gear when the threat level was raised to Mach 1; and being a convoy commander, which caused stress as many lives were in his hands.  He should be asked to identify to his best memory specific dates (within a 60 day period), locations, names of other people involved, and any additional unit numbers to which he may have been assigned.  

3.  With any additional information provided by the Veteran, and with the evidence already of record, the RO must prepare a summary of the Veteran's alleged service stressor (or stressors).  This summary must be prepared regardless whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's DD 214 and other service personnel records should be sent to the JSRRC with a request for any verifying evidence.  

4.  Once the development above has been completed, the Veteran should undergo an additional VA psychiatric examination to clarify whether he has an acquired psychiatric disorder, including PTSD, related to a documented stressor during service or any other incident of military service.

All indicated tests and studies should be performed, and all clinical findings should be reported in detail.  It is essential that the claims file be provided to the psychiatrist for review in conjunction with the examination, together with a copy of this remand.  The examination report is to reflect whether such a review of the claims file was made.  A diagnosis of PTSD under DSM IV criteria should be made or ruled out.  If PTSD is diagnosed, the psychiatrist should identify the in-service stressor(s) supporting the diagnosis.  If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should state whether it is at least as likely as not related to the Veteran's active military service.  Adequate reasons and bases for any opinion rendered must be provided.

5.  Once the development above has been completed, the Veteran should be afforded a VA orthopedic examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must supply a rationale for any opinions expressed.

The examiner should review the relevant evidence in the claims file in conjunction with the examination, to include the service and post-service treatment records and diagnostic studies.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail.  

a) The examiner should state whether any currently diagnosed low back condition, to include degenerative arthritis of the mid thoracic spine, is at least as likely as not related to any incident of active service, to include a 2001 motor vehicle accident. 

b) The examiner should state whether any currently diagnosed right knee PFS is at least as likely as not proximately due to or the result of the service-connected left knee PFS. 

6.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for PTSD, a low back condition, and right knee PFS, in light of all pertinent evidence and legal authority.  The Veteran should be afforded an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

8.  If the benefits sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


